Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-12-00828-CV

                                     Jose L. CABRERA,
                                          Appellant

                                               v.

                                  CITIMORTGAGE INC.,
                                        Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                                  Trial Court No. 380526
                           Honorable Irene Rios, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARION

      In accordance with this court’s opinion of this date, appellant’s motion to dismiss appeal
is GRANTED, and this appeal is DISMISSED. Costs of the appeal are taxed against appellant.

       SIGNED May 1, 2013.


                                                _________________________________
                                                Catherine Stone, Chief Justice